Citation Nr: 0530507	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-07 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of a left femoral fracture.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury involving a tear of the 
anterior cruciate ligament.  

3.  Entitlement to a separate rating higher than 20 percent 
for residuals of a right knee injury with limitation of 
extension.

4.  Entitlement to an effective date earlier than April 5, 
2005, for the separate 20 percent evaluation for the 
residuals of the right knee injury with limitation of motion.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to May 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

Procedural History

In a September 1997 rating decision, the RO granted service 
connection for postoperative residuals of a left femoral 
fracture and assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 [impairment of the femur].  The 
RO also awarded service connection for residuals of a right 
knee injury with a tear of the anterior cruciate ligament and 
assigned a noncompensabe (i.e., 0 percent) rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 [limitation of knee 
flexion] and Diagnostic Code 5257 [other impairment of the 
knee].  

In the June 2001 rating decision on appeal, the RO increased 
the rating for the veteran's left femoral disability from 10 
to 20 percent.  The RO also increased the rating for his 
right knee disability from 0 to 10 percent.  He perfected an 
appeal, seeking even higher ratings.

In August 2003, the Board remanded the case to the RO for 
further development.  

In an April 2005 decision, on remand, following a VA 
examination, the RO awarded a separate 20 percent rating for 
residuals of a right knee injury with limitation of extension 
under Diagnostic Code 5261 [limitation of knee extension].  
See VAOPGCPREC 9-2004 (Sept. 17, 2004) (indicating that 
separate ratings are permissible under Diagnostic Code 5260 
(for limitation of flexion) and Diagnostic Code 5261 (for 
limitation of extension) of the same joint).  The RO 
continued the existing 10 percent rating for the other part 
of the right knee disability evaluated under Diagnostic Codes 
5260-5257.  The RO indicated the separate 

20 percent rating represented only a partial grant of the 
benefits sought and that the veteran's increased rating claim 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

The remaining claim for an effective date earlier than April 
5, 2005, for the separate 20 percent evaluation for the 
residuals of the right knee injury with limitation of motion 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDINGS OF FACT

1.  The veteran's left femur disability is not shown to be 
productive of malunion of the femur with marked knee or hip 
disability. 

2.  The veteran's right knee disability is not productive of 
instability or limitation of flexion to 30 degrees or less.

3.  The veteran's right knee disability is not productive of 
limitation of extension to 20 degrees.  




CONCLUSIONS OF LAW

1.  The schedular criteria are not met for a rating higher 
than 20 percent for postoperative residuals of a left femoral 
fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71, 4.71a, Diagnostic Code 5255 (2005).

2.  The schedular criteria are not me for a rating higher 
than 10 percent for residuals of a right knee injury.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 
4.71a, Diagnostic Codes 5257, 5260 (2005).

3.  The schedular criteria are not met for a separate rating 
higher than 20 percent for residuals of a right knee injury 
with limitation of extension.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71, 4.71a, Diagnostic Code 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  


Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2001 Statement of the Case (SOC) and the 
August 2002 and April 2005 Supplemental Statements of the 
Case (SSOCs) of the pertinent laws and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, letters were sent to the veteran in 
February 2002 and April 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show to establish entitlement to higher 
ratings, namely, that the service-connected disabilities have 
gotten worse or increased in severity.  



Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the RO notified the veteran that 
VA "must make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies. [   ] We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the February 14, 2002 letter, 
pages 1-2.  The April 2004 VCAA letter notified the veteran 
that VA was responsible for getting "Relevant records held 
by any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 23, 2004 letter, page 5.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In this regard, the February 2002 and April 2004 VCAA letters 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  



The Board therefore finds that the February 2002 and April 
2004 letters, the June 2001 SOC, and the August 2002 and 
April 2005 SSOCs properly notified the veteran and his 
representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  The Board 
notes that the veteran was initially provided notice of the 
VCAA in February 2002, following the initial adjudication of 
his claims by rating decision in June 2001.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), which at 
first appeared to stand for the proposition that VCAA notice 
must be sent prior to the initial adjudication of the claim 
by the RO.  While that was not done in this particular case, 
note also that the Court since has withdrawn its decision in 
Pelegrini I and issued Pelegrini II to replace it.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini II, the Court clarified that - in these 
situations, where VCAA notice was not issued prior to the RO 
decision in question - VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision never occurred.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.

Moreover, the Court more recently held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  Neither the 
veteran nor his representative has contended that he was in 
any way prejudiced by the timing of the VCAA notice.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  In this case, just as in 
Mayfield, the claims were readjudicated after the veteran was 
accorded ample opportunity to respond to the VCAA notices.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the August 2003 remand instructions have 
been complied with, and neither the veteran nor his 
representative has contended otherwise.  Stegall v. West, 11 
Vet. App. 268, 271 (1998), [Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.].  Pursuant to the 
Board's August 2003 remand, the veteran was afforded a VA 
examination in April 2005.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
scheduled for an RO hearing in February 2002, but he 
subsequently elected to have a conference, instead, with a 
Decision Review Officer.

Accordingly, the Board will proceed to decisions on the 
merits.

Pertinent Laws and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate 


pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2004).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria will be discussed where 
appropriate below.

1.  Entitlement to an Increased Disability Rating for 
Postoperative Residuals of a Left Femoral Fracture, Currently 
Evaluated as 20 Percent Disabling.  

Specific Rating Criteria

The veteran currently has a 20 percent rating for this 
disability under Diagnostic Code 5255 [for impairment of the 
femur].  

Under Diagnostic Code 5255, malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The Board observes in passing that "marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Webster's New World Dictionary, Third College Edition (1988) 
828.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2005).  Limitation of extension 
of the thigh to 5 degrees warrants a maximum 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of flexion of the thigh to 30 degrees warrants a 
20 percent evaluation, limitation limited to 20 degrees 
warrants a 30 percent evaluation, and limitation limited to 
10 degrees warrants a 40 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5252.  Where there is limitation of 
abduction of the thigh, or motion lost beyond 10 degrees, a 
maximum 20 percent evaluation is warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5253. 

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees for flexion and 0 to 45 degrees 
for abduction.  38 C.F.R. § 4.71, Plate II (2005).

Analysis

Schedular Rating

Upon review, the Board finds that the medical evidence does 
not warrant a rating higher than 20 percent under Diagnostic 
Code 5255.  That is, there is no evidence of malunion of the 
femur, and no evidence the veteran has "marked" knee or hip 
disability.  

The medical evidence in this case consists of VA and private 
examinations, as well as VA outpatient treatment records, 
dated between August 1999 and April 2005.  This evidence 
shows the veteran had full (zero degrees) extension in his 
left knee on all examinations, while left knee flexion-at 
worst (VA examination in April 2005) was to 130 degrees (with 
normal being 140 degrees).  See 38 C.F.R. § 4.71, Plate II.  
Although the August 1999 VA examination noted some very mild 
instability on valgus stressing, the April 2005 VA 
examination found that knee stability was negative for 
Lachman, locking, drawer, valgus, and varus stressors.  The 
2005 examination also found no deformity or swelling in the 
knee.  Such findings are clearly not indicative of marked 
knee disability.  

Likewise, the evidence does not show marked left hip 
disability.  The August 1999 VA examination revealed no 
evidence of muscle atrophy in the veteran's left thigh or 
lower leg.  Range of motion testing revealed flexion in the 
left hip to 105 degrees (normal to 125 degrees) and abduction 
to 45 degrees (normal to 45 degrees).  This represents more 
than three quarters of the normal range of flexion and full 
abduction.  His gait was normal.  When examined by VA in May 
2001, range of motion was 95 degrees flexion and 30 degrees 
abduction.  Although slightly reduced, these figures still 
represent more than three quarters of the normal range of 
flexion and more than half the normal range of abduction.  A 
private examination in June 2001 showed that left knee 
flexion had decreased to 70 degrees; however, this still 
represents more than half the normal range.  X-rays revealed 
that the left femur fracture was well on its way to healing.  

On VA examination in February 2002, the veteran reported that 
he had increased left hip pain when standing or walking for 
prolonged periods and that he used a cane two to three times 
a week; however, objective physical examination found that he 
was able to flex past 90 degrees.  X-rays of the left hip and 
femur confirmed that the fracture site was well healed and 
that there was no arthritic change at the level of the hip.  
On VA examination in April 2005, the veteran reported that he 
used Motrin 400 mg three times a day for pain and that he had 
flare-ups approximately 40 times a month, with durations of 
30 minutes.  With flare-ups, he noticed a dull aching, 8 out 
of 10 pain, in his left leg.  Without flare-ups, the pain 
essentially was about 4 out of 10.  Objective physical 
findings revealed straight leg flexion of the hip was to 80 
degrees without pain and 125 degrees flexion with the knee 
flexed, signifying within normal limits of range of motion.  

In short, in the absence of objective clinical findings 
showing malunion of the femur with marked knee or hip 
disability, the record does not provide a basis for 
concluding that a rating higher than 20 percent is warranted 
for the veteran's left femur disability under Diagnostic Code 
5255.



The Board also has evaluated the veteran's left hip 
disability under Diagnostic Codes 5251, 5252 and 5253.  But 
bear in mind the highest disability rating under Diagnostic 
Code 5251 is 10 percent, which is lower than the veteran's 
current disability rating, and therefore not beneficial to 
him.  Likewise, Diagnostic Code 5253 is not beneficial to him 
either since the highest rating under this code is 20 percent 
- which, again, he already has.  Under Diagnostic Code 5252, 
flexion of the veteran's left thigh would have to be limited 
to 20 degrees in order to warrant a higher disability rating 
of 30 percent.  Here, the medical evidence shows the greatest 
limitation of left thigh flexion the veteran ever had was 
during a private examination in June 2001, when he had 70 
degrees of flexion.  But even when considering his complaints 
of pain, there still is not enough of a loss of motion to 
allow for a 30 percent disability rating under Diagnostic 
Code 5252.

Although the veteran no doubt experiences pain and discomfort 
due to his service-connected left femur disability, the 
extent of his symptomatology is contemplated by his currently 
assigned 20 percent rating.  So there is no basis for 
assigning a higher rating for this disability.

DeLuca Considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See DeLuca, supra.

The veteran has complained of left hip pain, and such has 
been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability due to pain.  It is clear from the 
August 1999, May 2001, February 2002 and April 2005 VA 
examinations that his pain was taken into consideration in 
measuring the range of his left hip motion.  But even 
considering his complaints of pain on motion, he is still 
able to flex his left hip to 125 degrees.  And the examiner 
indicated this was within normal limits.  



2.  Entitlement to an Increased Disability Rating for 
Residuals of a Right Knee Injury, Currently Evaluated as 10 
percent Disabling.  

Specific Rating Criteria

The veteran currently has a 10 percent rating for this 
disability under Diagnostic Codes 5260-5257 [limitation of 
knee flexion and other knee impairment].  See 38 C.F.R. § 
4.27 (2004) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees and 
a 30 percent evaluation is warranted for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

As already alluded to, normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in VA's Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
That said, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.



Analysis

Schedular Rating

Based on limitation of flexion of the leg, the medical 
evidence does not warrant a rating higher than 10 percent.  
The objective evidence reflects that the veteran had knee 
flexion measurements as follows:  145 degrees in August 1999; 
135 degrees in May 2001; 60 degrees in June 2001; 115 degrees 
in February 2002; and 115 degrees with pain (95 degrees pain 
free) in April 2005.  None of these figures show flexion 
limited to 30 degrees or less, the requirement for at least a 
20 percent rating under Diagnostic Code 5260.  

Evaluating the disability under Diagnostic Code 5257, the 
Board also does not find medical evidence reflective of 
moderate recurrent subluxation or lateral instability.  The 
August 1999 VA examination showed no instability on varus 
valgus stress testing, while the May 2001 VA examination 
showed a negative pivot-shift.  The February 2002 VA 
examination noted the right knee was stable to varus and 
valgus stress.  On VA examination in April 2005, the veteran 
denied any instability in the knee and clinical evaluation 
found that knee stability was negative for Lachman, drawer, 
and valgus and varus stressors.  It was also negative for 
locking of the knee with flexion and negative for McMurray's.  
X-rays of the right knee were normal, as well.  So based on 
this evidence, the Board does not find 
sufficient symptomatology to warrant a rating higher than 10 
percent under Diagnostic Code 5257.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under Code 5003 
in addition to the rating for instability under Diagnostic 
Code 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 
23-97 
(July 1, 1997; revised July 24, 1997).  But since the veteran 
has neither instability nor arthritis, these precedent 
General Counsel opinions do not apply to the facts of this 
particular case.  Remember that, aside from no signs of 
instability during the several evaluations mentioned, X-rays 
of his right knee taken during his April 2005 VA examination 
also were normal.  So there is no basis for a separate 
rating.  

DeLuca Considerations

The Board has considered, as well, whether an increased 
disability rating is warranted for the veteran's right knee 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  The April 2005 VA examiner indicated the 
veteran's right knee flexion was decreased by 15 degrees, to 
100 degrees, due to pain and fatigue on repetitive motion.  
But even so, he still does not have sufficient limitation of 
motion (it must be limited to no more than 60 degrees) to 
even satisfy the threshold minimum requirement under 
Diagnostic Code 5260 for a noncompensable (i.e., 0 percent) 
rating.  The fact that the medical evidence does not show, 
even when considering his pain and fatigue, sufficient 
limitation of flexion to warrant a compensable evaluation 
within the meaning of Diagnostic Code 5260 dictates that he 
necessarily also does not warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  His current 10 
percent rating adequately compensates him for any additional 
functional impairment attributable to his right knee 
disability.

3.  Entitlement to an Increased Disability Rating for 
Residuals of a Right Knee Injury with Limitation of 
Extension, Currently Separately Evaluated as 20 Percent 
Disabling.

Specific Rating Criteria 

As already indicated, the veteran has received a separate 20 
percent rating for limitation of right knee extension under 
Diagnostic Code 5261 [limitation of knee extension].



Under Diagnostic Code 5261, a 20 percent evaluation is 
warranted for extension limited to 15 degrees; a 30 percent 
evaluation is warranted for extension limited to 20 degrees; 
a 40 percent evaluation is warranted for extension limited to 
30 degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

And as also already noted, normal range of knee extension is 
to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

Analysis

Schedular Rating

Upon review, the Board notes that the 20 percent rating 
assigned in April 2005 was based on the VA examination 
conducted that same month which found that hyperextension of 
the right knee was positive at 15 degrees.  To warrant a 
higher rating, the medical evidence would have to show 
extension limited to 20 degrees.  Such evidence is not 
present in this case.  In fact, VA examinations conducted 
in August 1999, May 2001, and February 2002 all revealed full 
extension (to zero degrees) in the right knee.  Consequently, 
there is no basis for assigning a rating higher than 20 
percent under Diagnostic Code 5261.

DeLuca Considerations

In this regard, the Board notes that the April 2005 VA 
examiner only reported a decrease in the veteran's right knee 
flexion due to pain and fatigue on repetitive motion.  There 
was no indication that right knee extension is effected by 
pain, weakness, premature fatigability and/or incoordination 
- which in turn would allow for the assignment of a higher 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the Board finds that a higher disability 
evaluation on the basis of additional functional loss due to 
pain is not warranted in this case.



Extraschedular Consideration

In the June 2001 SOC, the RO included the regulation for an 
extraschedular rating, 38 C.F.R. § 3.321(b)(1), although it 
was not specifically discussed.  Since the matter of referral 
for an extraschedular evaluation arguably has been considered 
by the RO, so too will the Board consider this ancillary 
issue.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].  For the sake of 
brevity, the Board will address this matter as it relates to 
all three increased rating issues in a common discussion.

Ordinarily, VA's general Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of this schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his left femur or right knee 
disabilities create an exceptional or unusual circumstance.

The record does not show that the veteran has required 
frequent hospitalizations for his left femur and right knee 
disabilities.  Indeed, it does not appear from the record 
that he has been hospitalized at all since service; the vast 
majority of his evaluation and treatment has been on an 
outpatient (as opposed to inpatient) basis.



Additionally, there is no evidence of marked interference 
with employment due to the disabilities - meaning above and 
beyond that contemplated by the regular schedular ratings.  
The veteran is currently employed as a respiratory therapist 
assistant.  At his April 2005 VA examination, he reported 
that flare-ups had affected his work to the point where his 
hours had been decreased down to "two times a week."  The 
examiner noted, however, that the veteran did not answer 
specifically why the hours were reduced, when asked if it was 
because of his knee and leg.  That aside, the Board also 
observes there is nothing in the current evidence of record 
indicating the left femur and right knee disabilities cause 
impairment with employment over and above that contemplated 
in the currently assigned schedular ratings.  The combined 
disability rating attributable to the three disabilities is 
50 percent.  Significant interference with employment is thus 
reflected in the disability ratings that are currently 
assigned.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

The claim for a rating higher than 20 percent for 
postoperative residuals of a left femoral fracture is denied.  

The claim for a rating higher than 10 percent for residuals 
of a right knee injury is denied.  

The claim for a separate rating higher than 20 percent for 
residuals of a right knee injury with limitation of extension 
is denied.  


REMAND

Reasons for Remand

4.  Entitlement to an Effective Date Earlier than April 5, 
2005, for the Separate 20 Percent Evaluation for Residuals of 
a Right Knee Injury with Limitation of Motion.  

Statement of the Case (SOC)

In an April 2005 rating decision, a separate 20 percent 
evaluation was granted for residuals of a right knee injury 
with limitation of extension.  The effective date of the 20 
percent rating was April 5, 2005.  In June 2005, in response, 
the veteran filed a timely notice of disagreement (NOD) 
contesting the effective date assigned.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But the 
RO has not yet issued an SOC concerning the effective date 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances, as here, where an NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim to direct that an SOC be issued.

Accordingly, the effective date claim is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

Send the veteran and his representative 
an SOC pertaining to the issue of 
entitlement to an effective date earlier 
than April 5, 2005, for the separate 20 
percent rating for residuals of a right 
knee injury with limitation of extension.  
Also advise them of the time period in 
which to perfect an appeal to the Board 
concerning this additional issue by 
filing a VA Form 9 or equivalent 
statement.  If, and only if, they perfect 
an appeal to the Board for this 
additional claim should it be returned to 
the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


